NOT FOR PUBLICATION                          FILED
                  UNITED STATES COURT OF APPEALS                          JUL 22 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

MIRNA SELENE GIL-DOMINGUEZ,                     No. 21-74

              Petitioner,                       Agency No.      A202-014-732

  v.
                                                MEMORANDUM
MERRICK B. GARLAND, U.S. Attorney
General,

              Respondent.

                   On Petition for Review of an Order of the
                       Board of Immigration Appeals

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

       Mirna Selene Gil-Dominguez, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order denying her appeal from

an immigration judge’s decision denying her application for withholding of

removal. We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Conde Quevedo v. Barr, 947

F.3d 1238, 1241 (9th Cir. 2020). We deny the petition for review.


       
            This disposition is not appropriate for publication and is not
precedent except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Substantial evidence supports the agency’s conclusion that Gil-

Dominguez failed to establish that she is more likely than not to face a threat to

life or freedom on account of a protected ground. See 8 C.F.R. § 1208.16(b)(2);

Tamang v. Holder, 598 F.3d 1083, 1091 (9th Cir. 2010) (“[T]he petitioner must

show a ‘clear probability’ of the threat to life or freedom if deported to his or

her country of nationality.”); see also id. at 1094 (claim of future persecution

weakened when similarly-situated family members continue to live in the

country without incident). Thus, her withholding of removal claim fails.

      The temporary stay of removal remains in place until the mandate issues.

The motion for a stay of removal is otherwise denied.

      PETITION FOR REVIEW DENIED.




                                         2